Title: To Thomas Jefferson from John Wayles Eppes, 9 August 1807
From: Eppes, John Wayles
To: Jefferson, Thomas


                        
                            Dear Sir,
                            
                            Eppington Aug: 9. 1807.
                        
                        When I wrote to you last I had not received your letter on the subject of the horse—I have since got your
                            last of the 12th. of July. I have not as yet been able to procure a horse of the description you want. The demand in
                            Richmond and Petersburg for fine horses for the cavalry about the time I received your letter rendered it impossible to
                            procure one at either of those places. I know at present but of two chances—Mr Taliafero of Essex has a horse which I
                            think will answer very well—I am not certain whether he is as lengthy as Castor—His colour height and carriage will do
                            very well—He is an elegant Gig horse and a good riding horse for one of that size—I have not heard at what price he
                            holds him—I have requested Mr. Baker who is in Richmond as a Juror to asscertain as if for himself on what terms he may
                            be purchased. If I get him however it will not be until towards the latter end of this month. There is another horse owned by
                            a Mr. Anderson in Amelia a fine Bay full Tall enough & an excellent riding horse but whether broke to harness or not I
                            dont know—I shall see  one at Amelia court on the fourth Thursday
                            in the mo[nth.] If neither of these will answer I fear I shall fail
                            altogether as in Richmond there is not a single horse a Match for Castor & the only real fine [Bay] in Petersburg was purchased for the late expedition to Norfolk by Majr. McRae at the
                            extravagant price of 500 dollars—I mention these circumstances to prevent your experiencing any inconvenience from
                            counting too certainly on my getting a horse for you—You may be assured of my making every exertion to procure one—
                        We have at present a fair prospect for fine crops, both of corn & Tobo. on the South side of James River.
                            I have recently passed a few weeks at my new purchase. I find it a very pleasant situation & in the family of Mr. Page
                            very valuable neighbours—It is about four miles from Willis’s
                            mountain of which I have a fine view—My little boy continues to enjoy uninterrupted health—he has not had a moments
                            sickness since his last attack in Washington. I shall feel great pleasure in restoring him to you next winter in good
                            health—
                        I have some expectation of sending a servant to the neighbourhood of Monticello in the course of this month
                            or early in the next—If I do I shall avail myself of the opportunity to bring down the Bust which stood in my room—There
                            is a likeness so much better at Monticello that I imagine no particular value can be attatched to this by any part of the
                            family and a variety of circumstances render the possession of it interesting to me—I shall at the same time bring down a
                            copying press & a writing Table both of which were presented to me by you—If you will permit Mr. Dinsmore to make a Box
                            for the bust & pack that & the  securely I shall be very much
                            obliged to you—
                        Present me affectionately to Patsy & accept for yourself assurances of unalterable attatchment. Yours
                            sincerely
                        
                            Jno: W. Eppes
                            
                        
                    